       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA

13
       Scott Johnson,                            Case No.
14
                 Plaintiff,
15                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
16                                               Of: American’s With Disabilities
       Case Ventures, LLC, a California          Act; Unruh Civil Rights Act
17     Limited Liability Company; and
       Does 1-10,
18
                 Defendants.
19
20
           Plaintiff Scott Johnson complains of Case Ventures, LLC, a California
21
     Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
22
     follows:
23
24
       PARTIES:
25
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
26
     level C-5 quadriplegic. He cannot walk and also has significant manual
27
     dexterity impairments. He uses a wheelchair for mobility and has a specially
28
     equipped van.

                                            1

     Complaint
       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 2 of 8




 1     2. Defendant Case Ventures, LLC owned the real property located at or
 2   about 15585 Monterey Rd., Morgan Hill, California, in January 2019.
 3     3. Defendant Case Ventures, LLC owned the real property located at or
 4   about 15585 Monterey Rd., Morgan Hill, California, in March 2019.
 5     4. Defendant Case Ventures, LLC owns the real property located at or
 6   about 15585 Monterey Rd., Morgan Hill, California, currently.
 7     5. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein,
12   including Does 1 through 10, inclusive, is responsible in some capacity for the
13   events herein alleged, or is a necessary party for obtaining appropriate relief.
14   Plaintiff will seek leave to amend when the true names, capacities,
15   connections, and responsibilities of the Defendants and Does 1 through 10,
16   inclusive, are ascertained.
17
18     JURISDICTION & VENUE:
19     6. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     7. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     8. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
         Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 3 of 8




 1       FACTUAL ALLEGATIONS:
 2       9. Plaintiff went to the property to visit the El Toro Professional Building
 3   (“El Toro”) in January 2019 (twice) and March 2019 with the intention to avail
 4   himself of its services, motivated in part to determine if the defendants comply
 5   with the disability access laws.
 6       10. El Toro is a facility open to the public, a place of public accommodation,
 7   and a business establishment.
 8       11. Parking spaces are one of the facilities, privileges, and advantages
 9   offered by Defendants to patrons of El Toro.
10       12. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
11   not provide van-accessible parking in conformance with the ADA Standards. 1
12       13. Currently, the defendants do not provide accessible parking in
13   conformance with the ADA Standards.
14       14. Paths of travel are another one of the facilities, privileges, and
15   advantages offered by Defendants to patrons of El Toro.
16       15. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
17   not provide accessible paths of travel in conformance with the ADA Standards.
18       16. Currently, the defendants do not provide accessible paths of travel in
19   conformance with the ADA Standards. 2
20       17. Plaintiff personally encountered these barriers.
21       18. By failing to provide accessible facilities, the defendants denied the
22
23   1
       For example, the parking stall reserved for persons with disabilities was about 96 inches in width while the
24   access aisle that accompanied the parking stall was only about 60 inches in width. This is not van accessible.
     Additionally, the parking stall and access aisle were not level with each other because there was a built up
25   curb ramp running into the access aisle. On information and belief there are other issues with the parking that
     renders it non-compliant. Those issues will be fleshed out in discovery and inspections. The plaintiff seeks
26   to have fully compliant parking provided.
     2
       For example, the path of travel leading from the parking lot reduces to less than 36 inches in width when
27   vehicles park (because the cars overhang in the path of travel because of the lack of wheel stops). On
     information and belief there are other issues with the paths of travel that renders them non-compliant. Those
28   issues will be fleshed out in discovery and inspections. The plaintiff seeks to have fully compliant paths of
     travel.


                                                           3

     Complaint
       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 4 of 8




 1   plaintiff full and equal access.
 2     19. The lack of accessible facilities created difficulty and discomfort for the
 3   Plaintiff.
 4     20. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     21. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     22. Plaintiff will return to El Toro to avail himself of its services and to
14   determine compliance with the disability access laws once it is represented to
15   him that El Toro and its facilities are accessible. Plaintiff is currently deterred
16   from doing so because of his knowledge of the existing barriers and his
17   uncertainty about the existence of yet other barriers on the site. If the barriers
18   are not removed, the plaintiff will face unlawful and discriminatory barriers
19   again.
20     23. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 5 of 8




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 6 of 8




 1     26. When a business provides parking for its customers, it must provide
 2   accessible parking in compliance with the ADA Standards.
 3     27. Here, the lack of parking in compliance with the ADA Standards is a
 4   violation of the law.
 5     28. When a business provides paths of travel, it must provide accessible
 6   paths of travel in compliance with the ADA Standards.
 7     29. Here, no such accessible paths of travel has been provided in
 8   compliance with the ADA Standards.
 9     30. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     31. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     32. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     33. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     34. The Unruh Act provides that a violation of the ADA is a violation of the


                                             6

     Complaint
        Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 7 of 8




 1   Unruh Act. Cal. Civ. Code, § 51(f).
 2      35. Defendants’ acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 4   rights to full and equal use of the accommodations, advantages, facilities,
 5   privileges, or services offered.
 6      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 7   discomfort or embarrassment for the plaintiff, the defendants are also each
 8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 9   (c).)
10      37. Although the plaintiff was markedly frustrated by facing discriminatory
11   barriers, even manifesting itself with minor and fleeting physical symptoms,
12   the plaintiff does not value this very modest physical personal injury greater
13   than the amount of the statutory damages.
14
15             PRAYER:
16             Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18           1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22           2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                              7

     Complaint
       Case 5:19-cv-02876-VKD Document 1 Filed 05/24/19 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: May 22, 2019             CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6                                   ____________________________________
 7                                          Amanda Seabock, Esq.
                                            Attorney for plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
